DETAILED ACTION
In response to remarks filed 12/04/2020
Status of Claims
Claims 1-21 are currently pending;
Claims 1, 12, 15, and 19-20 are currently amended;
Claims 2-11, 13-14, and 16-18 were previously presented;
Claims 1-21 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13, 16-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharski et al. (US 2008/0245272).
With regards to claims 1, 4-13, 16-17, 19 and 21, Kucharski discloses a process of forming an inorganic water barrier layer on top of a porous substrate (paragraph 0188; “sand”; paragraph 0078-0081 and 0085) in need thereof, the process comprising the steps of: (a) 2 would generate bioslurry comprising CaCO3 particles impregnated with urease-active bacteria paragraph 0073 and since the sand could be limestone or other rocks see paragraph 0086); and (c) subjecting the bioslurry layer to one or more treatments with an aqueous solution comprising urea and a water barrier source material to convert the bioslurry layer into an inorganic water barrier layer; (paragraph 0079-0081 and 0193); and wherein there are two or more treatments with an aqueous solution comprising urea and a water barrier source material in step (c) of claim 1, each treatment is separated by a period of time from 1 hour to 72 hours (paragraph 0193; e.g. 24 hours).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al. (US 2008/0245272).
As to claims 2 and 18, Kucharski discloses the invention substantially as claimed. However, Kucharski does not explicitly teach a step of covering the bioslurry layer of step (b) with a layer of porous material such as sand, soil or rocks. Examiner takes Official Notice that it is old and well known in the art to cover improved sands with a top layer of soil or fill material to elevate the surface to a design elevation for use. 
As to claims 3 and 15, Kucharski discloses the invention substantially as claimed. However, Kucharski is silent about wherein the urease-active slurry has a solid content of rom 5 to 80%; or wherein the urease activity of the urease-active layer is form 10 to 1500 U/g. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a urease-active slurry with solid content between 5 to 80%; and the urease activity from 10 to 1500 U/g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
As to claims 14 and 20, Kucharski discloses the invention substantially as claimed. However, Kucharski is silent about herein the bioslurry layer and the inorganic water barrier layer independently have a thickness of from 0.5 to 25 mm; and wherein the thickness of the porous material layer is greater than 1.5 cm. It would have been obvious matter of design choice to modify the thickness of the layers, since such a modification would have involved a mere change in the size/dimension of a component. A change in the size/dimension is generally recognized a being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Kucharski does not anticipate every element of the claim. For example, Kucharski does not disclose, teach or suggest the forming of an inorganic water barrier layer. The Office Action points to the mention of a CaCO3 layer in paragraphs [0188] to [0193] as being a water barrier layer. However, Kucharski is silent as to the formation of a CaCO3 layer, and although the cited paragraphs mention the formation of calcite crystals, there is no disclosure in Kucharski of the calcite forming a water barrier layer. Not only is Kucharski silent as to the creation of any water barrier layer, but other paragraphs in Kucharski teach the exact opposite. For example, paragraph [0018] discloses the creation of "filters such as water filters and bore hole filters...." Water filters by their very nature allow water to pass through the filter structure, and therefore Kucharski teaches away from the creation of a water barrier.” – Examiner respectfully disagrees. Kucharski teaches many civil engineering applications are well known in the art (paragraph 0079-0081) and are known to be applied as water barrier layer to preserve and protect a surface. Furthermore, paragraph 0073 teaches to use calcium ions to fixed the starting material to the micro-organisms and when the calcium ions come in contact with the microorganism results in the formation of calcium carbonate. Applicant cites paragraph 0018 regarding one of the many applications being used as a filter and therefore it is not water barrier. However, applications mentioned in paragraph 0079-0081 can be interpreted as inorganic water barrier used to protect the surface. 
In response to applicant’s argument that “Kucharski is silent as to the creation of a bioslurry layer on the surface of the substrate. As discussed above, Kucharski concerns the flowing of a urease-active culture through a substrate whereby excess culture flows away from the substrate. Although portions of the urease-active culture may become embedded within the substrate, there is no disclosure in Kucharski of the formation of a bioslurry layer on the substrate. Because Kucharski is silent over the existence of a bioslurry layer, Kucharski is also silent over the conversion of the bioslurry layer into an inorganic water barrier layer.” – Examiner respectfully disagrees. Kucharski teaches many civil engineering applications are well known in the art (paragraph 0079-0081) and are known to be applied as a layer forming a water barrier layer to preserve and protect a surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678